Title: From Benjamin Franklin to J.-B. Marioge, 23 November 1784
From: Franklin, Benjamin
To: Marioge, J.-B.


				
					Passy ce 23 Novembre 1784
				
				J’ai reçu, Monsieur, la Lettre dont vous m’avez honoré le 16 du mois dernier. Je n’ai Jamais été chargé de faire passer personne

en Amérique pour y établir des manufactures. Le Pays est ouvert a tout le monde et le Congres ne cherche point à y attirer les Etrangers par des avantages particuliers. Chargé d’une Famille et à l’âge où vous étez, vous avez bien des Reflections à faire avant d’entreprendre un voyage aussi long pour aller vous établir parmi des Etrangers. Vous verrez par le petit imprimé cy joint, ce que vous avez à craindre ou à espérer en suivant votre Projet. Je vous suis neanmoins obligé de votre bon zele et vous prie d’en recevoir mes remercimens.
				J’ai l’honneur d’etre, Monsieur, Votre tres humble et très obeissant Serviteur./.
				
					B Franklin
					M. Marioge.
				
			